Citation Nr: 1014068	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD), also claimed as 
stomach problems due to undiagnosed illness.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for chronic 
fatigue, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran had a hearing before the 
Board in February 2010 and the transcript is of record.

Initially, the Board notes the Veteran raised the issue of 
entitlement to service connection for sleep apnea during his 
hearing before the Board in February 2010.  This claim is not 
properly before the Board here.  As indicated above, the 
Veteran's stomach and fatigue claims stem from a February 
2005 rating decision that declined to reopen claims of 
entitlement to service connection for GERD, fatigue and sleep 
apnea.  The Veteran, in an April 2005 notice of disagreement 
(NOD) specifically appealed GERD and fatigue, but indicated, 
"when I get more evidence on the sleep apnea I will send in 
my notice of disagreement on this."  The Veteran did not 
appeal the sleep apnea claim within the requisite appellate 
time frame and the issue became final.  Rather, the Veteran 
initiated a new claim to reopen the issue of entitlement to 
service connection for sleep apnea in December 2008, which 
was denied in an April 2009 rating decision.  

During the Veteran's hearing before the Board in February 
2010 for unrelated claims, the Veteran indicated he felt his 
fatigue was a symptom of his sleep apnea rather than a 
separate disability.  To the extent the Veteran is raising 
the issue of reopening a claim of entitlement to service 
connection for sleep apnea, the Board notes the matter has 
not been properly adjudicated by the RO and is not developed 
for appellate review.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO 
(Agency of Original Jurisdiction) for appropriate action.

The Board notes the RO declined reopening the GERD and 
fatigue claims in the February 2005 rating decision.  
Thereafter, in an April 2009 supplemental statement of the 
case (SSOC), the RO reopened the claims and denied them on 
the merits.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issues on appeal have been characterized as listed 
on the title page of this decision.

The fatigue issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for stomach problems was first denied in a September 2001 
rating decision; the Veteran did not timely perfect an appeal 
of this decision.

2.  An unappealed April 2004 rating decision, in pertinent 
part, declined reopening a claim of entitlement to service 
connection for GERD finding that no new and material evidence 
was submitted showing the Veteran's GERD is attributable to 
military service. 

3.  Evidence received since the April 2004 decision is 
cumulative to, or redundant of, evidence then of record; does 
not relate to the unestablished fact (nexus) necessary to 
substantiate the claim; and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for GERD.


CONCLUSIONS OF LAW

1. The April 2004 rating decision that denied reopening the 
claim for entitlement to service connection for GERD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  Evidence received since the April 2004 rating decision is 
not new and material, and, therefore, the claim of 
entitlement to service connection for GERD, also claimed as 
stomach problems secondary to undiagnosed illness, may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in November 2004 and January 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letters told the Veteran 
why his prior stomach/GERD claim was denied in 2001 and 2004 
and what would constitute "new" and "material" evidence 
here to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The 2009 letter also informed the Veteran of 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

In regard to service connection claims, the duty to assist 
also include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  In this case, the Veteran's 
claim is a claim to reopen and, therefore, VA's 
responsibility extends to requesting evidence from any new 
source identified by the Veteran, and if that evidence is not 
new and material, the claim is not reopened, and VA has no 
further duties to the Veteran with respect to that particular 
claim.  VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.   

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  

New and Material Evidence (Stomach/GERD)

The Veteran first initiated his claim for service connection 
for stomach problems, claimed as due to an undiagnosed 
illness in January 2001.  In a September 2001 rating 
decision, the RO denied the claim finding the Veteran's 
stomach complaints were attributable to a known diagnosis, 
namely GERD, and GERD was not incurred in the military or 
otherwise medically attributed to his military service.  The 
Veteran failed to file a timely appeal, and therefore his 
untimely appeal was construed as a claim to reopen, which was 
denied in April 2004 finding the evidence submitted by the 
Veteran was not new and material.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  In this case, the Veteran did file 
correspondence within the appellate time frame, in October 
2004, but rather than appealing the April 2004 rating 
decision, the Veteran filed a new claim to reopen.  

At the time of the April 2004 decision, the record included 
service treatment records silent for any complaints, 
treatment or diagnosis of stomach problems, post-service 
private treatment records showing a diagnosis of acute 
gastritis in September 1997 and a diagnosis of GERD in April 
2000, and VA outpatient treatment records showing periodic 
treatment for GERD and GERD related symptoms. 

Potentially relevant evidence received since the April 2004 
includes VA outpatient treatment records through August 2009 
and the Veteran's own statements. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims his stomach problems began prior to and 
during his deployment in Southwest Asia, but all during 
active military service.  The RO, in denying his claim, found 
the Veteran's complaints were diagnosed as GERD in 2000, 
years after his military service, and was not medically 
attributed to his military service. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran's GERD 
is medically attributable to his military service.  No 
probative evidence received since the final April 2004 
decision tends to do so.

VA outpatient treatment records from 2004 to 2009 merely 
indicate periodic treatment for GERD and GERD related 
symptoms.  No medical professional has ever opined as to the 
likely etiology of the Veteran's GERD or otherwise indicated 
any of the Veteran's stomach complaints are related to his 
military service.

The Veteran's contentions that his symptoms began in the 
military were already considered in the past final denials of 
the claim.  The fact that the Veteran has GERD was already 
well documented in the medical evidence previously in the 
file.  The additional medical evidence submitted merely shows 
the Veteran's continuing treatment for his GERD and stomach-
related problems.  In fact, the Veteran's testimony suggests 
that no physician has ever given him an opinion as to the 
relationship between his service and his GERD.

As to the Veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinion that his stomach problems are due 
to his military service is not competent evidence, and cannot 
be deemed "material" for purposes of reopening the Veteran's 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Veteran's statements as to symptoms he 
experienced were also considered in the previous 
determinations and he has provided no new information that is 
material when considered in conjunction with the other 
evidence of record.

No competent evidence received since April 2004 relates to 
the unestablished fact necessary to substantiate the claim.  
That is, no additional evidence received provides a medical 
nexus between the Veteran's current stomach complaints and 
diagnosed GERD and his military service.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that "where it can be said that, all things 
being equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  The RO has previously 
considered extensive medical evidence documenting the 
appellant's medical history and complaints and denied this 
claim.  

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence was not received and, therefore, 
the request to reopen the claim of entitlement to service 
connection for GERD, also claimed as stomach problems due to 
undiagnosed illness, is denied.




REMAND

The Veteran claims his chronic fatigue began during his 
service in Southwest Asia and has worsened since that time.  
His claim was initially denied in September 2001 and 
reopening was denied in April 2004.  

The present matter on appeal stems from a petition to reopen 
the claim of entitlement to chronic fatigue, also claimed as 
due to undiagnosed illness.  As explained above, claims 
seeking to reopen a final decision are subject to additional 
VCAA notice requirements.  In this case, the Veteran was sent 
letters in November 2004 and January 2009 with regard to the 
Veteran's stomach claim on appeal, but no letter was sent to 
the Veteran with respect to his chronic fatigue claim.  
Accordingly, no letter defined the bases of the prior denials 
of the Veteran's fatigue claim and what would constitute 
"new" and "material" evidence specifically for this claim.  
Corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
chronic fatigue, including an explanation 
as to what constitutes "new" and 
"material" evidence in his case, 
including a description of the basis of 
the prior denials, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the issue remaining 
on appeal.  After the Veteran has signed 
the appropriate releases for any non-VA 
treatment reports, the records should be 
requested and, if obtained, associated 
with the claims folder.  All efforts to 
obtain records should be fully documented.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


